  Exhibit 10.12


 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is effective as of the 15th day
of July, 2019 (the “Effective Date”) as between COMMAND CENTER, INC., a
Washington corporation, or its successors, (collectively, “Seller”), and
______________, a_____________________ (“Buyer”). Seller and Buyer are
collectively referenced herein as the “Parties.”
 
RECITALS
 
A.            Seller desires to sell to Buyer and Buyer desires to purchase from
Seller, on the terms and subject to the conditions of this Agreement, all the
assets and properties of Seller as specifically set forth herein regarding
Seller’s business operations located at __________________________, with the
exception only of those assets and properties described in Schedule 2.1 attached
to this Agreement (the “Excluded Assets”).
 
B.            Seller is the owner and operator of a staffing business at
__________________________________ and Seller provides temporary workers in day
labor, light industrial, as well as office and clerical positions.
 
C.            As Buyer is also in the staffing business, the Parties have agreed
that Buyer will purchase from Seller the Included Assets of the Purchased
Location, as that term is defined herein, under the terms set forth in this
Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions, and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties to this Agreement hereby agree as
follows:
 
1.            Purchase and Sale. Subject to the terms and conditions of this
Agreement and with the exception of the Excluded Assets, Seller agrees to sell,
convey, transfer, assign, and deliver to Buyer, and Buyer agrees to purchase
from Seller on the Closing Date, free and clear of any liens or encumbrances,
all of Seller’s right, title and interest in the business now conducted at the
following physical address: __________________________________ (the “Purchased
Location”). The assets herein conveyed, transferred, assigned, and delivered, as
provided by this Agreement, include all rights, title and interest of the assets
and property rights, now owned or hereafter acquired, whether tangible or
intangible, which will include all fixtures, furnishings and equipment; all
inventories, goods and supplies; all telephone listings and telephone numbers;
and all passwords, codes and documentation needed for use of the same; all
transferrable permits, licenses, franchises and any other authorization obtained
from federal, state or local governments or agencies necessary to operate the
Purchased Location; goodwill of the Purchased Location; all real property leases
and leasehold improvements, including prepaid rent and deposits; all customer
lists and other customer information; all signs and signage at or within the
Purchased Location; assignment of all contracts requested by Command Center,
including employee contracts, equipment leases, vendor and customer contracts;
prepaid deposits, including lease deposits; and all other assets and property of
every kind and description, all of which are referred to collectively in this
Agreement as the “Included Assets” provided, however, that nothing in this
Agreement shall be construed to convey to Buyer any assets of Seller utilized in
any locations other than in the Purchased Location.
 
The Assets to be conveyed, transferred, assigned, and delivered as provided by
this Agreement will include the following, which may be set forth in additional
detail in Schedule A of the Bill of Sale attached to this Agreement:
 
                1.1.            Leasehold Interests in Real Property. All
leasehold interests held by Seller in all land, buildings, structures, fixtures,
and other improvements located on or attached to such leasehold interests and
all easements and other rights, title or interests appurtenant to, including but
not limited to security deposits, reserves or prepaid rents paid in connection
therewith, or owned or used by Seller at the Purchased Location (“Leasehold
Interests”), including, without limitation, the Leasehold Interests described on
Schedule 1.1 attached to this Agreement;
 
                1.2.            Inventory. All equipment, materials, work in
process, and finished goods produced or used at the Purchased Location
(“Inventory”);
 
                1.3.            Personal Property. All equipment, tools,
machinery, furniture, computers, telephones, supplies, materials, and other
tangible personal property used in any manner in connection with the Purchased
Location, whether owned or leased (“Personal Property”), including, but not
limited to all items listed in the Bill of Sale, attached hereto as Exhibit A;
 
                1.4.            Contractual Rights. As may be requested by
Buyer, any and all rights in any manner related to the ownership, possession,
lease, or use of the Assets or to the ownership, operation, or conduct of
Seller’s business, rights in or claims under leases, permits, licenses,
franchises, purchase and sales orders, covenants not to compete, and all other
contracts of any nature whatsoever concerning the Purchased Location
(“Contractual Rights”);
 
 
1

 
 
              1.5.            Goodwill. Goodwill, all tangible and intangible,
which relates to the operation of the Purchased Location and all rights to
continue to use the Assets in the conduct of the going business at the Purchased
Location; and
 
   1.6.           Prepaid Expenses. All prepaid expenses, credits, advance
payments, claims, security, refunds, rights of recovery, rights of set-off,
rights of recoupment, deposits, charges, sums and fees (including any such item
relating to the payment of any taxes) with respect to the Assets and Assumed
Liabilities subject to the limitations set forth in this Agreement;
 
1.7           Customer Lists and Marketing Materials. All customer and supplier
lists for the Purchased Location, together with all sales and marketing
literature, sales quotes and bids, and catalogues and brochures of any kind.
Notwithstanding anything in this Agreement to the contrary, Seller shall have
the right to access and/or copy any and all financial or other information as
may be necessary or helpful in any audit of state or federal taxes, workers
compensation, or for any other business purpose.
 
2.           
Excluded Assets; Assumed Liabilities.
 
2.1.            Excluded Assets. Buyer will not assume or be deemed to have
purchased the Excluded Assets set forth on Schedule 2.1 attached to this
Agreement.
 
2.2.            Assumed Liabilities. Buyer will not assume or be deemed to have
assumed, or to have any obligations with respect to, any liabilities or
obligations of Seller other than the contracts, liabilities and obligations
specifically assumed pursuant to this Section 2.2 and specified on Schedule 2.2
(“Assumed Liabilities”). All liabilities and obligations of Seller other than
those listed on Schedule 2.2 will remain solely the liabilities and obligations
of Seller (the “Retained Liabilities”).
 
3.           
Purchase Price; Closing.
 
3.1.            Purchase Price. The purchase price for the Assets will be paid
by the assumption of the Assumed Liabilities and by the payment of
____________________________ ($_______________) (“Purchase Price”).
 
3.2.            Payment of Purchase
Price.                                                               

 
3.3.            Allocation of the Purchase Price. Buyer and Seller agree to
cooperate in reporting the allocation of the Purchase Price as provided on the
attached Schedule 3.3.
 
3.4.            Closing Date. The “Closing Date” or “Closing” will occur on July
15, 2019, at 6:00 a.m., EDT, and will take place at the offices of Seller, at
111 Springhall Drive, Goose Creek, South Carolina, or at such other time and
place as the parties may agree to in writing.
 
A.           Control. At Closing, upon payment of the Purchase Price to Seller,
and subject to the terms set forth in the Promissory Note, Buyer shall have sole
and unfettered operational control, possession and right to occupancy of the
Assets and the Purchased Location.
 
B.           Deliveries at Closing. At the Closing: (a) Seller shall deliver to
Buyer the duly executed various agreements, certificates, instruments and
documents referred to in Section 9.1; and (b) Buyer shall deliver to Seller the
duly executed various agreements, certificates, instruments and documents
referred to in Section 9.2.
 
C.           Risk and Loss Prior to Closing. Subject to the provisions of
Section 3.4 A, possession and title of the Assets will be given to Buyer at the
Closing, and assumption of the Assumed Liabilities will occur at the Closing.
Buyer will not acquire any title to the Assets or assume any of the Assumed
Liabilities until possession has been given to it in accordance with this
Section 3.4 and accordingly, all risk and loss with respect to the Assets will
be borne by Seller until possession has been given to Buyer at the Closing.
 
3.5.            Payment of Taxes and Other Charges. Buyer will pay any and all
transaction privilege tax, sales tax, use tax, property tax, income tax, payroll
tax, excise tax, business and occupation tax, or other transfer fee, tax,
charge, or assessment which may be imposed by any governmental agency with
respect to the sale, transfer, conveyance, and assignment of the Assets and
Assumed Liabilities pursuant to this Agreement.
 
3.6            Security Deposits, Rent, and Prepaid Expenses. Buyer authorizes
Seller, or Seller’s subsidiary or affiliate, to deduct from Buyer’s Franchisee
Share (as that term is defined in the Franchise Agreement) an amount equal all
security deposits paid by Seller and held by any landlord of the premises
subject to the Leasehold Interests and an amount to cover the rent prepaid by
Seller for the portion of any month after the Closing including, without
limitation, payments for the last month’s rent. Buyer further authorizes Seller
or Seller’s subsidiary or affiliate to deduct from Buyer’s Franchisee Share an
amount equal to all Prepaid Expenses as defined in paragraph 1.6 hereof.
 
 
2

 
 
4.           
Conditions to Obligation of Buyer to Perform. The obligation of Buyer to
purchase the Assets and assume the Assumed Liabilities from Seller at the
Closing is subject to the satisfaction, on or before the Closing Date, of all of
the following conditions precedent, any or all of which may be waived by Buyer
by delivery to Seller of a written notice of such waiver:
 
4.1            Approval. Seller shall have obtained approval from its Board of
Directors authorizing it to enter into this Agreement and to consummate the
transactions contemplated hereby;
 
4.2            Representations and Warranties True on the Closing Date. The
representations and warranties of Seller contained in this Agreement, in the
exhibits and schedules attached hereto, or in any certificate, document, or
statement delivered pursuant to the provisions hereof, will be true and correct
on and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date;
 
4.3.            Compliance with Agreement. Seller will have performed and
complied with all agreements, covenants, conditions, and obligations required by
this Agreement prior to or on the Closing Date;
 
4.4.            Third Party Consents. Seller will have obtained all consents,
waivers, permits, approvals, and authorizations and completed all filings or
registrations required and will have delivered executed copies or other written
evidence thereof to Buyer;
 
4.5.            Transfer of Licenses. Except as contained within Schedule 2.1,
Seller will have transferred or assigned to Buyer on or before the Closing Date
all licenses, permits, franchises, certificates, and authorizations which are
transferable or assignable and which are required or necessary to enable Buyer
to operate and conduct Seller’s Business in the manner in which Seller currently
operates and conducts its business; and
 
4.6.            Assignment of Warranties. Seller will assign to Buyer any and
all warranties covering or affecting the Personal Property or Inventory.
 
5.           
Conditions to Obligation of Seller to Perform. The obligation of Seller to sell
the Assets at the Closing is subject to the satisfaction, on or before the
Closing Date, of all of the following conditions precedent, any or all of which
may be waived by Seller by delivery to Buyer of a written notice of such waiver:
 
5.1.            Representations and Warranties True on the Closing Date. The
representations and warranties of Buyer contained in this Agreement, in the
exhibits and schedules attached hereto, or in any certificate, document, or
statement delivered pursuant to the provisions hereof, will be true and correct
on and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date;
 
5.2.           Compliance with Agreement. Buyer will have performed and complied
with all agreements, covenants, conditions, and obligations required by this
Agreement prior to or on the Closing Date;
 
5.3.           Franchise Agreement. Buyer will have duly executed and delivered
a franchise agreement (the “Franchise Agreement”) in a form agreed to by the
parties, allowing Buyer to operate the Purchased Location as a franchise of
Seller. Buyer will also have executed and delivered any and all documents
required of the Franchise Agreement, including but not limited to any required
non-competition or non-solicitation agreements;
 
5.4.            Assignment of Leases. The Assignment and Assumption of Lease and
Landlord Consent Agreement attached hereto in Exhibit B shall have been duly
executed;
 
5.5            Merger with Hire Quest Holdings, LLC. The mergers contemplated by
and more accurately described in that certain Agreement and Plan of Merger dated
April 8, 2019 by and among Hire Quest Holdings, LLC, Command Center, Inc., CCNI
One, Inc., Command Florida, LLC, and Richard Hermanns, as Member Representative,
(the “Merger Agreement”) shall have been completed to the sole satisfaction of
Seller; and
 
5.6            Deliveries. Buyer shall have delivered or caused delivery of
executed copies of all documents and agreements called for in this Agreement
including, without limitation, those agreements attached as Exhibits B and D
hereto.
 
6.
Representations and Warranties of Seller. Seller represents and warrants to
Buyer that, as of the Effective Date and as of the Closing the following are
true and accurate:
 
6.1.            Organization and Standing. Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State in
which it is organized. Seller is qualified to do business as a foreign
corporation under the laws of each jurisdiction where Seller conducts its
business outside of its state of incorporation, including at the locations of
the Purchased Location. Seller has the requisite corporate power and authority
to own, lease, and operate its properties and is duly authorized and licensed to
carry on its businesses in the places where, and in the manner in which, such
business is presently being conducted, including the Purchased Location.
 

 
3

 
  
6.2.            Capacity. Seller has full corporate power, legal capacity, and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby, and to perform its obligations under this Agreement. The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the performance of Seller’s obligations under this
Agreement have been duly authorized by Seller’s Board of Directors and no other
corporate proceedings on the part of the Seller are necessary in connection
therewith. This Agreement constitutes, and each other agreement or instrument to
be executed and delivered by Seller in connection with this Agreement will
constitute, valid and binding obligations of Seller, enforceable against Seller
in accordance with their respective terms.
 
6.3.            Authority. Neither the execution and delivery of this Agreement
by Seller, the consummation of the transactions contemplated hereby, nor the
performance of Seller’s obligations hereunder will: (a) violate any provisions
of the Articles of Incorporation or Bylaws of Seller; (b) violate any statute,
code, ordinance, rule, or regulation of any jurisdiction applicable to Seller or
the Assets or Assumed Liabilities or the business operations at the Purchased
Location; (c) violate any judgment, order, writ, decree, injunction, or award of
any court, arbitrator, mediator, government, or governmental agency or
instrumentality, which is binding upon Seller or which would have an adverse
effect on the Assets or Assumed Liabilities or the business operations at the
Purchased Location; or (d) violate, breach, conflict with, constitute a default
under (whether with or without notice or lapse of time, or both), result in
termination of, or accelerate the performance required by, any of the terms,
conditions, or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement, or other instrument or obligation to which Seller is
a party or by which Seller, the Assets or Assumed Liabilities, or the Purchased
Location are bound.
 
6.4.            Consents. No consents, approvals, filings, or registrations with
or by any federal, state, or local court, administrative agency or commission or
other governmental authority or instrumentality, whether domestic or foreign
(each a “Governmental Entity”) or any other person or entity are necessary in
connection with the execution and delivery by Seller of this Agreement, the
consummation by Seller of the transactions contemplated hereby, or the
performance of Seller’s obligations under this Agreement.
 
6.5.            Absence of Defaults. Seller is not in default under, or in
violation of, any provision of its Articles of Incorporation or Bylaws or any
indenture, mortgage, deed of trust, loan agreement, or similar debt instrument,
or any other agreement to which Seller is a party or by which Seller is bound or
to which any of their properties are subject, nor is Seller aware of any fact,
circumstance, or event that has occurred which, upon notice, lapse of time, or
both, would constitute such a default or violation. Seller is not in violation
of any statute, rule, regulation, or order of any Governmental Entity having
jurisdiction over Seller or any of its properties, including the Purchased
Location.
 
6.6.            Financial Statements. The following documents are attached
hereto as Exhibit C: unaudited statements of the Seller’s income and expenses
for the Purchased Location for the twelve-months ended March 29, 2019
(collectively referred to as “Financial Statements”). The Financial Statements
do not contain any untrue statement of material fact or omit to state any
material fact necessary to make the statements or information therein not
misleading. The Financial Statements have not been prepared in accordance with
United States generally accepted accounting principles (“GAAP”), applied on a
consistent basis for the periods indicated, and each of the Financial Statements
is a compilation of the books and records of the Seller.
 
6.7.            Absence of Specified Changes. As regards Seller’s business
operations at each of the Purchased Location, from March 31, 2019, through the
Closing Date there has not been any:
 
A.           Transactions by Seller except in the ordinary course of business;
 
B.           Capital expenditures by Seller exceeding $15,000;
 
C.           Materially adverse change in the Assets, the financial condition,
liabilities, business, operations, or prospects of the Purchased Location;
 
D.           Destruction, material damage to, or loss of any of the Assets
(whether or not covered by insurance) that adversely affects the financial
condition, business, operations, or prospects of the Purchased Location;
 
E.           Acquisition or disposition of any of the Assets, except in the
ordinary course of business;
 
F.           Amendment or termination of any contract, agreement, or license to
which Seller is a party, except in the ordinary course of business;
 
G.           Waiver or release of any right or claim of Seller, except in the
ordinary course of business;
 
H.           Other event or condition of any character that has or might have a
materially adverse effect on the Assets, or the financial condition, business
operations, or prospects of Seller’s operations at the Purchased Location;
 
I.           Incurrence of any liability or obligation (whether absolute,
accrued, or contingent) affecting the Seller’s operations at the Purchased
Location or the Assets; or
 
J.           Agreement or any action or omission by Seller that would result in
any of the things described in the preceding Subsections A. through J.,
inclusive.
 
 
4

 
 
6.8.            Litigation and Claims. Seller is not a party to any, and there
are no pending or threatened, suit, action, arbitration, legal, administrative,
or other proceeding or governmental investigation against Seller that will, may
or could affect the Assets or the business operations at the Purchased Location.
To the best of Seller’s knowledge, there is no basis for the assertion of any
such proceeding, claim, action, or governmental investigation that could affect
the Assets or Seller’s ability to transfer the Assets to Buyer. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such actions. Seller is not a party to any judgment or decree, nor is Seller
in default with respect to any order, writ, injunction, or decree of any
federal, state, local, or foreign court, department, agency, or instrumentality
which will, or is likely to, affect the Assets, Seller’s title thereto, the
ability of Seller to perform its obligations under this Agreement, or the
business operations at the Purchased Location. No event has occurred or
circumstances exist that may constitute or result in (with or without notice or
lapse of time) a violation of any governmental orders respecting the Purchased
Location.
 
6.9.            Compliance with Laws. Seller is in compliance with and not in
default under any applicable foreign, federal, state, and local statutes,
regulations, ordinances, zoning laws, engineering standards, safety standards,
environmental standards, and any other applicable laws in connection with the
ownership and use of the Assets and the conduct and operations at the Purchased
Location. Seller holds all required franchises, permits, licenses, certificates,
and authorizations necessary or appropriate in connection with the ownership and
use of the Assets and the conduct and operations at the Purchased Location, and
all are current and valid as of the Effective Date and the Closing Date. All
required fees and charges with respect to such permits, licenses, franchises,
certificates or authorizations have been paid in full. No event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, lapse or limitation of any
permits, licenses, franchises, certificates or authorizations.
 
6.10.          Title to Assets. Seller will convey at Closing good and
marketable title to the Assets, free and clear of all liens, deeds of trust,
mortgages, pledges, charges, security interests, encumbrances, claims,
conditional sales agreements, easements, licenses, rights-of-way, covenants,
conditions, restrictions on transfer, or other restrictions or other rights of
third parties. All Assets are adequate for their intended use, in good operating
condition and repair, reasonable wear and tear excepted, and are sufficient for
the conduct of the Seller’s business operations at the Purchased Location as
currently conducted and as proposed to be conducted up to the Closing.
 
6.11.           Leasehold Interests. Seller’s representations, warranties, and
statements regarding the Leasehold Interests are complete, current, and
accurate, do not contain or will not contain any untrue statement of material
fact, and do not omit or will not omit to state any fact necessary to make each
such representation, warranty, or statement accurate and not misleading in any
material respect. As to the Leasehold Interests: (a) all leases under which the
Seller leases any real property (the “Real Property Leases”) are valid and in
full force and effect and constitute binding obligations of the Seller and the
counterparties thereto, and Seller enjoys peaceful and undisturbed possession of
the Real Property Leases, in accordance with their respective terms; (b) there
are not any existing defaults by Seller under any of the Real Property Leases
that would give the lessor under such Real Property Lease the right to terminate
such Real Property Lease or amend or modify such Real Property Lease in a manner
adverse to Seller or Buyer (after Closing); (c) no event has occurred which,
after notice or lapse of time or both, would constitute a default by Seller
under any Real Property Lease, where such default if uncured would give the
lessor under such Real Property Lease the right to terminate such Real Property
Lease or amend or modify such Real Property Lease in a manner adverse to the
Seller or Buyer (after Closing); (d) Seller has not subleased, assigned or
otherwise granted to any person the right to use or occupy such Real Property
Leases or any portion thereof; and (e) Seller will convey all Real Property
Leases free of pledges, mortgages or other encumbrances on all leasehold
interests in any Real Property Lease.
 
6.12.            Brokers. No broker or finder has acted for Seller in connection
with this Agreement or the transactions contemplated hereby and no broker or
finder is entitled to any brokerage commissions, finder’s fee, or other
compensation based on agreements or arrangements made by Seller.
 
6.13.            Taxes.
 
                                       A.           No deficiencies or
adjustments for any tax have been claimed, proposed, or assessed, or to the
knowledge of Seller, threatened as regards the Assets or the business operations
at the Purchased Location. For the purposes of this Agreement, the terms “tax”
and “taxes” will include all federal, state, local, and foreign taxes,
assessments, duties, tariffs, registration fees, and other governmental charges
including, without limitation, all income, franchise, property, production,
sales, use, payroll, license, windfall profits, severance, withholding, excise,
gross receipts, and other taxes, as well as any interest, additions, or
penalties relating thereto and any interest in respect of such additions or
penalties.
 
                                        B.          At the time of Closing,
there are no liens for taxes upon the Assets. Seller has withheld all taxes
required to be withheld in respect of wages, salaries, and other payments to all
employees at the Purchased Location and timely paid all such amounts withheld to
the proper taxing authority. Seller shall at all times remain responsible for
payment of all taxes in any way resulting from the operation of the Purchased
Location through the end of the day on the Closing.
 
6.14.           Full Disclosure. The representations, warranties, and statements
of Seller in this Agreement, in any exhibit or schedule attached hereto, or in
any certificate or other document furnished by Seller to Buyer pursuant to this
Agreement are complete, current, and accurate, do not contain or will not
contain any untrue statement of material fact, and do not omit or will not omit
to state any material fact necessary to make each representation, warranty, or
statement accurate and not misleading in any material respect. Seller has, and
prior to Closing will have, provided to Buyer, in writing, any information
necessary to ensure that all representations, warranties, or statements made by
Seller to Buyer are complete, current, and accurate and are not misleading in
any material respect.
 
 
5

 
 
7.           
Representations and Warranties of Buyer. Buyer represents and warrants to Seller
that, as of the Effective Date and as of the Closing Date:
 
7.1.            Organization and Standing. Buyer is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Florida. Buyer has the requisite power and authority to own, lease, and
operate its properties and is duly authorized and licensed to carry on its
business in the places where and in the manner in which its business is
presently being conducted )if any) and, in particular, where the Assets and the
Purchased Location are located.
 
7.2.            Capacity. Buyer has full corporate power, legal capacity, and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby, and to perform its obligations under this Agreement. The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the performance of Buyer’s obligations under this
Agreement have been duly authorized by the members or shareholders of Buyer, and
no other corporate proceedings on the part of Buyer are necessary in connection
therewith. This Agreement constitutes, and each other agreement or instrument to
be executed and delivered by Buyer in connection with this Agreement will
constitute valid and binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms.
 
7.3.            Authority. Neither the execution and delivery of this Agreement
by Buyer, the consummation of the transactions contemplated hereby, nor the
performance of Buyer’s obligations hereunder will: (a) violate any provision of
the Articles of Incorporation, Operating Agreements or Bylaws of Buyer; (b)
violate any statute, code, ordinance, rule, or regulation of any jurisdiction
applicable to Buyer, or its properties or assets; (c) violate any judgment,
order, writ, decree, injunction, or award of any court, arbitrator, mediator,
government, or governmental agency or instrumentality, which is binding upon
Buyer or which would have an adverse effect on its properties or assets; or (d)
violate, breach, conflict with, constitute a default under, result in
termination of, or accelerate the performance required by, any of the terms,
conditions, or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement, or other instrument or obligation to which Buyer is a
party or by which Buyer or any of its properties or assets is bound.
 
7.4.            Consents. No consents, approvals, filings, or registrations with
or by any governmental agency or instrumentality or any other person or entity
are necessary in connection with the execution and delivery by Buyer of this
Agreement, the consummation by Buyer of the transactions contemplated hereby, or
the performance of Buyer’s obligations under this Agreement.
 
7.5.            Absence of Defaults. Buyer is not in default under, or in
violation of, any provision of its Articles of Incorporation, or Operating
Agreement or Bylaws or any indenture, mortgage, deed of trust, loan agreement,
or similar debt instrument, or any other agreement to which Buyer is a party or
by which Buyer is bound or to which any of their properties or assets are
subject, nor is Buyer aware of any fact, circumstance, or event that has
occurred which, upon notice, lapse of time, or both, would constitute such a
default or violation. Buyer is not in violation of any statute, rule,
regulation, or order of any Governmental Entity having jurisdiction over Buyer
or any of its properties or assets.
 
7.6.            Compliance with Laws. Buyer is in compliance with and not in
default under any applicable foreign, federal, state, and local statutes,
regulations, ordinances, zoning laws, engineering standards, safety standards,
environmental standards, and any other applicable laws in connection with the
prospective ownership and use of the Assets and the conduct and operations at
the Purchased Location. Buyer holds (or at the Closing Date will hold) all
required franchises, permits, licenses, certificates, and authorizations
necessary or appropriate in connection with the ownership and use of the Assets
and the conduct and operations at the Purchased Location. All required fees and
charges with respect to such permits, licenses, franchises, certificates or
authorizations have been paid in full or will be paid in full as of the Closing
Date. No event has occurred that, with or without notice or lapse of time or
both, would reasonably be expected to result in the revocation, suspension,
lapse or limitation of any permits, licenses, franchises, certificates or
authorizations required to own, use and operate the Assets and the business at
the Purchased Location.
 
7.7.            Brokers. No broker or finder has acted for Buyer in connection
with this Agreement or the transactions contemplated hereby and no broker or
finder is entitled to any brokerage commissions, finder’s fee, or other
compensation based on agreements or arrangements made by Buyer.
 
7.8.            Tax Consequences. Buyer represents that it has consulted with a
qualified attorney, tax advisor, or accountant and assumes the risk of all
potential income tax risks associated with the transactions contemplated by this
Agreement.
 
7.9.            Full Disclosure. The representations, warranties, and statements
of Buyer in this Agreement, in any exhibit or schedule attached hereto, or in
any certificate or other document furnished by Buyer to Seller pursuant to this
Agreement are complete, current, and accurate, do not contain or will not
contain any untrue statement of material fact, and do not omit or will not omit
to state any material fact necessary to make each representation, warranty, or
statement accurate and not misleading in any material respect.
 
7.10            Due Diligence. Buyer warrants and represents that it has had
adequate time to conduct and complete its due diligence and has been given
access to all information that it requested during its due diligence with
respect to the terms and obligations contained in this Agreement and its
purchase of the Purchased Location. Buyer is satisfied with the results of such
due diligence.
 
 
6

 
 
8.           
Obligations at Closing.
 
8.1.            Seller’s Obligations at Closing. At the Closing, Seller will
deliver or cause to be delivered to Buyer the following:
 
A.            All instruments of transfer (to the extent required to transfer
such rights), properly executed by Seller and acknowledged, including, but not
limited to, a bill of sale, deeds, and assignments, transferring and assigning
to Buyer all of Seller’s rights, title, and interest in and to the Assets and
Assumed Liabilities, including, but not necessarily limited to, the following:
 
(1)            Bill of Sale in a form substantially identical to Exhibit A
attached to this Agreement;
 
(2)            Assignment and Assumption of Leases for each of the Purchased
Location offices of Seller in a form substantially identical to Exhibit B
attached to this Agreement;
 
(3)            Assignment and Assumption Agreement in a form substantially
identical to Exhibit D attached to this Agreement;
 
B.            All instruments evidencing any and all consents, waivers, permits,
approvals, authorizations, filings, or registrations as provided for in this
Agreement;
 
C.            All keys, items or information that provide access the property,
offices or any personal property of or related to the Assets, including security
cards, security codes, passwords or any other item or information necessary or
required to access, operate or possess any of the Assets or the Purchased
Location;
 
D.            At the time of closing, Seller agrees to transfer to Buyer all of
Seller’s right, title and interest in and to the telephone lines, cell phone
numbers, facsimile lines, listings and numbers presently assigned to the Assets
at the Purchased Location, which are the subject of this sale, including
specifically, but not limited to, the telephone numbers, facsimile number and
mobile telephone numbers stated in in Schedule A of the Bill of Sale attached to
this Agreement. Seller agrees to execute any necessary documents and to
cooperate fully with Buyer in accomplishing the transfer of the aforesaid
telephone numbers to Buyer; and
 
E.           All material agreements and covenants required by this Agreement to
be performed or complied with by the Seller on or prior to the Closing Date.
 
8.2.            Buyer’s Obligation at Closing. On the Closing Date, Buyer will
deliver or cause to be delivered to Seller the following:
 
A.            All instruments of transfer (to the extent required to transfer
such rights), properly executed by Buyer and acknowledged, including, but not
limited to, a bill of sale, deeds, and assignments, transferring and assigning
to Buyer all of Seller’s rights, title, and interest in and to the Assets and
Assumed Liabilities, including, but not necessarily limited to, the following:
 
(1)            Bill of Sale in a form substantially identical to Exhibit A
attached to this Agreement;
 
(2)            Assignment and Assumption of Leases for each of the Purchased
Location offices of Seller in a form substantially identical to Exhibit B
attached to this Agreement;
 
(3)            Assignment and Assumption Agreement in a form substantially
identical to Exhibit D attached to this Agreement;
 
B.            The duly executed Promissory Note for the amount of the Purchase
Price as set forth in Section 3, which is then deliverable to Seller in terms
set forth in the Promissory Note;
 
C.            The duly executed Franchise Agreement; and
 
D.            Executed resolutions of Buyer’s Board of Directors, members, or
governing body authorizing the execution and performance of this Agreement and
all actions taken by Buyer in furtherance of this Agreement along with a
certificate executed as of the Closing by a duly authorized officer of Buyer
certifying the accuracy of said resolution and the representations and
warranties made by Buyer in this Agreement.
 
 
7

 
 
9.           
Obligations After Closing.
 
9.1.            Buyer’s Indemnification.
 
A.            Buyer agrees to indemnify and hold Seller and its officers,
directors, employees, members, managers, and successors and any subsidiaries
thereof (collectively, the “Seller Indemnified Parties”) harmless for, from, and
against any and all damages, of any kind, including, without limitation, costs
of investigation, interest, penalties, reasonable attorneys’ fees, and any and
all costs, expenses, and fees incident to any suit, action, or proceeding,
incurred or sustained by Seller Indemnified Parties, which arise out of, result
from, or are related to: (a) any inaccuracy in or omission or Buyer’s breach or
non-fulfillment of any representation, warranty, condition, agreement, or
covenant contained in this Agreement; (b) any and all liabilities or obligations
relating to the operation of Buyer’s business after the Closing Date, including,
without limitation, all tax liabilities, liabilities for breach of contract,
liabilities arising in tort, liabilities for materials sold or services
rendered, payroll liabilities and liabilities to any creditors, or third
parties, except to the extent such liabilities or obligations have been
expressly excluded by Buyer in writing pursuant to this Agreement; and (c) any
damages, costs, penalties and attorneys’ fees incurred due to the loss, damage
or destruction of the paper business records presently located at each of the
Purchased Location.
 
B.            Seller agrees that, upon the receipt of a third-party claim in
respect of which indemnity may be sought under this Section 9.2 Seller will give
written notice within ten (10) days of such claim (the “Seller’s Notice of
Claim”) to Buyer. Seller will be entitled, at its own expense, to participate in
the defense of any such claim or action against Buyer. Buyer will have the right
to assume the entire defense of such claim, provided that: (a) Buyer gives
written notice of its desire to defend such claim (the “Seller’s Notice of
Defense”) to Seller within 15 days after Seller’s receipt (either individually
or collectively) of the Seller’s Notice of Claim; (b) Buyer’s defense of such
claim will be without cost of Seller or prejudice to Seller’s rights under this
Section 9.2; (c) counsel chosen by Buyer to defend such claim will be reasonably
acceptable to Seller; (d) Buyer will bear all costs and expenses in connection
with the defense of such claim; (e) Seller will have the right, at Seller’s
expense, to have Seller’s counsel participate in the defense of such claim; and
(f) Seller will have the right to receive periodic reports from Buyer and
Buyer’s counsel with respect to the status and details of the defense of such
claim and will have the right to make direct inquiries to Seller’s counsel in
this regard.
 
C.            This Section 9.1 shall survive any termination of this Agreement.
 
9.2.            Utilities. Buyer and Seller will cooperate to take all steps
necessary to transfer all utilities and services related to the operation and
conduct of business at the Purchased Location, including, without limitation,
electric service, gas service, telephone service, sewage, water, and trash
removal, into Buyer’s name effective as of the Closing Date; provided, however,
that Buyer will pay for any new deposits or connection fees required.
 
9.3.            Seller’s Records.
 
A.            Buyer will keep and maintain all of Seller’s paper files, records
and archives presently within the Purchased Location, including Forms I-9, work
tickets, employee applications, etc., and all shall be maintained in their
present form and condition and safe from damage or loss for 36 months from the
Closing Date. Seller shall have free access to such files upon reasonable notice
in order to make copies or digital copies. Thereafter, Buyer shall dispose of
all such files and records by a method ensuring the records will be destroyed
without release into the general public.
 
B.            Buyer will specifically indemnify Seller for any damages, costs,
penalties and attorneys’ fees incurred due to the loss, damage or destruction of
the paper business records presently located at each of the Purchased Location.
 
9.4.            Transition. Seller will maintain the goodwill of Seller’s
suppliers, customers, and business, and will otherwise cooperate with Buyer to
effectuate a smooth and orderly transition in the operation and conduct of the
business at the Purchased Location following the Closing Date.
 
10.           
Remedies.
 
10.1.          Remedies Prior to or on Closing.
 
A.           In the event of any material breach or default of any
representation, warranty, covenant, agreement, condition, or other obligation of
Seller under this Agreement which Seller does not cure within ten (10) business
days after actual receipt of written notice from Buyer, Buyer may, at its
option, and without prejudice to any rights or remedies Buyer may have at law or
in equity for any such breach or default, terminate this Agreement by delivering
written notice of termination to Seller. The notice will specify the material
breach or default.
 
B.           In the event of any material breach or default of any
representation, warranty, covenant, agreement, condition, or other obligation of
Buyer under this Agreement which Buyer does not cure within ten (10) business
days after actual receipt of written notice from Seller, Seller may, at its
option, and without prejudice to any rights or remedies Seller may have at law
or in equity for any such breach or default, terminate this Agreement by
delivering written notice of termination to Buyer. The notice will specify the
material breach, or default.
 
C.            In the event of termination of this Agreement by either Buyer or
Seller as provided in this Section 10.1, this Agreement will become null and
void.
 
10.2.          Remedies Subsequent to Closing. In the event of any breach or
default of any representation, warranty, covenant, agreement, condition, or
other obligation by either party to this Agreement, the non-defaulting party may
pursue whatever rights and remedies are available to such party at law or in
equity, including, without limitation, the rights and remedies provided in this
Agreement.
 
 
8

 
 
11.
General Provisions.
 
11.1.         Expenses. Except as otherwise specifically provided in this
Agreement, each party will be responsible for its own fees, costs, and other
expenses incurred in negotiating and preparing this Agreement and in closing and
carrying out the transactions contemplated hereunder, including the fees and
expenses of its counsel and other advisors.
 
11.2.          Survival of Representations, Warranties, and Covenants. The
respective representations, warranties, and covenants of Buyer and Seller made
in this Agreement or in any certificate or other document delivered pursuant to
this Agreement, including, without limitation, the obligations of indemnity
hereunder, will survive the Closing Date, and the consummation of the
transactions contemplated hereby, until the applicable statute of limitations
has run, notwithstanding any examination made by or for the party to whom such
representations, warranties, or covenants were made, the knowledge of any
officers, directors, shareholders, employees, or agents of the party, or the
acceptance of any certificate or opinion.
 
11.3.         Notices. All notices, requests, demands, and other communications
required under this Agreement will be in writing and will be deemed duly given
and received: (a) when delivered in person; (b) upon confirmation of receipt
when transmitted by electronic mail (but, in the case of electronic mail, only
if followed by transmittal by national overnight courier or hand for delivery on
the next Business Day); (c) upon receipt after dispatch by registered or
certified mail, postage prepaid; or (d) on the next Business Day if transmitted
by national overnight courier (with confirmation of delivery), in each case,
addressed as follows:
 

If to Seller:
 COMMAND CENTER, INC.
 111 Springhall Drive
Goose Creek, South Carolina 29445
If to Buyer:

_____________________________
_____________________________

_______________________________


 
Any party may change its above-designated address by giving the other party
written notice of such change in the manner set forth herein.
 
11.4.                       Headings. Headings contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit, extend, or
describe the scope of this Agreement or of any provision hereof.
 
11.5.                       Entire Agreement; Modification. This Agreement
constitutes the entire agreement among the parties and supersedes all prior and
contemporaneous agreements and undertakings of the parties with respect to the
sale and purchase of the Purchased Location. No supplement, modification, or
amendment of this Agreement will be binding and enforceable unless executed in
writing by the parties hereto. Nothing in this Agreement, express or implied,
shall confer upon any other person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.
 
11.6.                       Waiver. No waiver of any of the provisions of this
Agreement will be deemed, or will constitute, a waiver of any other provision
hereof (whether or not similar) nor will such waiver constitute a continuing
waiver, and no waiver will be binding unless executed in writing by the party
making the waiver.
 
11.7.                       Exhibits, Schedules, and Recitals. The Exhibits and
Schedules attached to this Agreement and the Recitals set forth above are hereby
incorporated into and made a part of this Agreement.
 
11.8.                       Counterparts. This Agreement may be executed in one
or more counterparts, each of which will be deemed an original, but all of which
will constitute one and the same instrument.
 
11.9.                       Governing Law; Jurisdiction; Dispute Resolution.
Except as expressly provided herein, this Agreement will be construed in
accordance with, and governed by, the laws of the State of South Carolina,
without regard to the application of conflicts of law principles. Except in
respect of an action commenced by a third party in another jurisdiction, the
parties agree that any legal suit, action, or proceeding arising out of or
relating to this Agreement must be instituted in a state or federal court in
Berkeley County, State of South Carolina, and they hereby irrevocably submit to
the jurisdiction of any such court.
 
 
9

 
 
11.10 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT SUCH PARTY MAY HAVE
TO TRIAL BY JURY IN ANY LEGAL ACTION, SUIT OR PROCEEDING BETWEEN THE PARTIES
HERETO ARISING OUT OF, BASED UPON OR RELATING TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF. THIS WAIVER SHALL SURVIVE
TERMINATION OF THE AGREEMENT.
 
11.11.                      Attorneys’ Fees. In the event an action or suit is
brought by any party hereto to enforce the terms of this Agreement, the
prevailing party will be entitled to the payment of its reasonable attorneys’
fees and costs, incurred in connection with such action, including any appeal of
such action.
 
11.12.                       Parties in Interest. Except as expressly provided
below, nothing in this Agreement is intended to confer upon any person other
than the parties to this Agreement, their respective heirs, representatives,
successors, and permitted assigns, any rights or remedies under or by reason of
this Agreement, nor is anything in this Agreement intended to relieve or
discharge the liability of any party to this Agreement, nor will any provision
of this Agreement give any entity any right of subrogation against or action
over or against any party.
 
11.13.                       Successors in Interest. Except as otherwise
provided herein, all provisions of this Agreement will be binding upon, inure to
the benefit of, and be enforceable by and against the respective heirs,
executors, administrators, personal representatives, successors, and assigns of
any of the parties to this Agreement.
 
11.14.                      Severability. The invalidity or unenforceability of
any particular provision, or any part thereof, of this Agreement will not affect
the other provisions hereof and this Agreement will be continued in all respects
as if such invalid or unenforceable provision were omitted. Upon a determination
that any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the greatest extent possible.
 
11.15.                       Further Documentation. Each party will execute and
deliver such further instruments and documents and do such further acts and
things as may be required to carry out the intent and purpose of this Agreement.
 
11.16.                       Counsel Review. The parties hereto acknowledge and
agree that each has had the opportunity to have this Agreement and all of its
Exhibits and Schedules reviewed by counsel and the parties have participated
equally in the final wording of this Agreement and its Exhibits and Schedules.
In the event of any dispute regarding the meaning of any of the terms contained
herein or in the Exhibits and Schedules, such terms shall not be construed
against either party on account of its being the primary drafter.
 
11.17.                      Assignment. Buyer shall not assign its rights,
interests, or obligations under this Agreement without prior written consent of
Seller. Seller shall not assign its rights, interests, or obligations under this
Agreement to any non-affiliated entity without prior written consent of Buyer.
No assignment by any party shall relieve such party of any of its obligations
hereunder. Subject to the foregoing, this Agreement will be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.
 
11.18.                                Name Change and Redomestication. The
Parties acknowledge and agree that, in connection with the mergers contemplated
by the Merger Agreement, Seller may change its name, state of incorporation, or
other aspects of its corporate being.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURES ON FOLLOWING PAGE]
 
10

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement on July 15, 2019.
 
SELLER:
COMMAND CENTER, INC.
 
By: _______________________
                                                              

Name:
Title:
 
 
 
BUYER:
____________________________
 
 
 
 
By: _________________________
                                                                        

Name:
Title:
 
11

 
[ Schedules Redacted ]
 
 
